[Cite as State v. Brodie, 2022-Ohio-1794.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                          C.A. No.       21CA0048-M

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
RAEMAR M. BRODIE                                       COURT OF COMMON PLEAS
                                                       COUNTY OF MEDINA, OHIO
        Appellant                                      CASE No.   19CR0102

                                  DECISION AND JOURNAL ENTRY

Dated: May 31, 2022



        CARR, Judge.

        {¶1}     Defendant-Appellant Raemar M. Brodie appeals the judgment of the Medina

County Court of Common Pleas. This Court affirms.

                                                  I.

        {¶2}     On January 17, 2019, around 3 p.m., a deputy with the Medina County Sheriff’s

Office conducted a traffic stop on the vehicle Brodie was driving. The vehicle had expired plates

and Brodie was discovered to have a suspended license. A search of the vehicle revealed, inter

alia, a gray bag containing a black scale and three bags, each containing a white substance, as well

as what was suspected to be marijuana.

        {¶3}     On January 24, 2019, an indictment was filed charging Brodie with one count of

possession of cocaine, a felony of the fifth degree. In March 2019, a supplemental indictment was

filed charging Brodie with an additional count of possession of cocaine, a felony of the first degree.
                                                 2


       {¶4}    Ultimately, in June 2021, the matter proceeded to a bench trial. The trial court

found Brodie guilty of the charges and sentenced him accordingly. Brodie has appealed, raising

two assignments of error. As he has addressed them together in his brief, so shall we.

                                                 II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT’S JUDGMENT OF GUILTY IS NOT SUPPORTED BY
       SUFFICIENT EVIDENCE.

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT’S JUDGMENT OF GUILTY IS AGAINST THE
       MANIFEST WEIGHT OF THE EVIDENCE.

       {¶5}    Brodie argues in his assignments of error that his first-degree felony conviction for

possession of cocaine is based upon insufficient evidence and is against the manifest weight of the

evidence. Specifically, he argues that the evidence does not support that State’s exhibit three, the

largest of the three bags, contained cocaine. Brodie does not appear to challenge his fifth-degree

felony conviction for possession of cocaine.

       {¶6}    When reviewing the sufficiency of the evidence, this Court must review the

evidence in a light most favorable to the prosecution to determine whether the evidence before the

trial court was sufficient to sustain a conviction. State v. Jenks, 61 Ohio St.3d 259, 279 (1991).

       An appellate court’s function when reviewing the sufficiency of the evidence to
       support a criminal conviction is to examine the evidence admitted at trial to
       determine whether such evidence, if believed, would convince the average mind of
       the defendant’s guilt beyond a reasonable doubt. The relevant inquiry is whether,
       after viewing the evidence in a light most favorable to the prosecution, any rational
       trier of fact could have found the essential elements of the crime proven beyond a
       reasonable doubt.

Id. at paragraph two of the syllabus.
                                                  3


       {¶7}    Whereas,

       [i]n determining whether a criminal conviction is against the manifest weight of the
       evidence, an appellate court must review the entire record, weigh the evidence and
       all reasonable inferences, consider the credibility of witnesses and determine
       whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way
       and created such a manifest miscarriage of justice that the conviction must be
       reversed and a new trial ordered.

State v. Otten, 33 Ohio App.3d 339, 340 (9th Dist.1986).

       {¶8}    “When a court of appeals reverses a judgment of a trial court on the basis that the

verdict is against the weight of the evidence, the appellate court sits as a ‘thirteenth juror’ and

disagrees with the fact[-]finder’s resolution of the conflicting testimony.” State v. Thompkins, 78

Ohio St.3d 380, 387 (1997), quoting Tibbs v. Florida, 457 U.S. 31, 42 (1982). An appellate court

should exercise the power to reverse a judgment as against the manifest weight of the evidence

only in exceptional cases. Otten at 340. “[W]e are mindful that the [trier of fact] is free to believe

all, part, or none of the testimony of each witness.” (Internal quotations and citations omitted.)

State v. Gannon, 9th Dist. Medina No. 19CA0053-M, 2020-Ohio-3075, ¶ 20. “This Court will not

overturn a conviction on a manifest weight challenge only because the [trier of fact] found the

testimony of certain witnesses to be credible.” Id.

       {¶9}    Brodie was found guilty of violating R.C. 2925.11(A),(C)(4)(f). R.C. 2925.11(A)

states that “[n]o person shall knowingly obtain, possess, or use a controlled substance or a

controlled substance analog.” “If the drug involved in the violation is cocaine or a compound,

mixture, preparation, or substance containing cocaine, whoever violates division (A) of this section

is guilty of possession of cocaine.” R.C. 2925.11(C)(4). “If the amount of the drug involved

equals or exceeds one hundred grams of cocaine, possession of cocaine is a felony of the first

degree, the offender is a major drug offender, and the court shall impose as a mandatory prison

term a maximum first degree felony mandatory prison term.” R.C. 2925.11(C)(4)(f).
                                                   4


           {¶10} The trial testimony revealed that three bags each containing a white substance were

recovered from Brodie’s vehicle. One weighed 1.23 grams, one weighed 14.89 grams, and one

weighed 133.31 grams. Initial testing by police revealed only a positive test on the 1.23 gram bag.

As to the largest bag, Brodie told police that there was nothing illegal in that bag. Police responded

that the substance in the largest bag may be “cut[.]” Brodie agreed that it was “cut[.]” “[C]ut”

was described as a substance that is added to cocaine to essentially dilute it so that there is more

to sell.

           {¶11} The bags were then sent to the Ohio Bureau of Criminal Investigation (“BCI”).

Lydia Lee, a forensic scientist with BCI, examined and performed testing on the substances in the

bags. State’s exhibits 1 and 2 represented the smaller two bags. As to State’s exhibits 1 and 2,

she first performed a cobalt thiocyanate test, which is a presumptive color change test for the

presence of cocaine. The results were positive. She then performed two confirmatory tests: a

Fourier transform infrared spectroscopy test and a gas chromatograph mass spectrometer test.

Those results indicated that cocaine was present in both State’s exhibits 1 and 2. Those findings

are not challenged on appeal.

           {¶12} As to State’s exhibit 3, the bag containing over 100 grams, the testing was more

complicated. Because the initial cobalt thiocyanate test was not positive, Ms. Lee also performed

another color change test to test for the presence of a narcotic or opiate. That test was also negative.

While the testimony concerning the number of tests performed is somewhat confusing, it is clear

that ultimately there were two positive confirmatory tests for the presence of cocaine using a gas

chromatograph mass spectrometer. Ms. Lee did initially obtain some inconclusive results, which

she indicated were due to the substance being a mixture containing sugars. To address this

problem, she performed an extraction to help separate out the sugars. In the end, the gas
                                                 5


chromatograph mass spectrometer testing produced two confirmatory results for the presence of

cocaine. Thus, Ms. Lee concluded that cocaine was found in State’s exhibit 3 as well.

       {¶13} A cell phone was also recovered. An extraction was performed on the phone and

certain text messages sent January 17, 2019 between that phone and another number were admitted

into evidence. Those messages reflect a request for, presumably, Brodie to bring someone else

“coke and weed[.]”

       {¶14} The defense also called a forensic scientist, Larry Dehus, who independently tested

the substance in the three bags. Mr. Dehus testified that State’s exhibit 1 and 2 tested positive for

cocaine using the cobalt thiocyanate test and State’s exhibit 3 was negative. He then performed

thin-layer chromatography testing. The results were the same. Thus, it was Mr. Dehus’s

conclusion that only State’s exhibit 1 and 2 contained cocaine.

       {¶15} Mr. Dehus opined that Ms. Lee’s positive result for State’s exhibit 3 might have

been a false positive due to contamination. He speculated that perhaps Ms. Lee did not run a blank

in between samples.

       {¶16} Ms. Lee was recalled to the stand to discuss Mr. Dehus’s findings. Ms. Lee opined

that the testing Mr. Dehus performed was only preliminary and was not sufficient to confirm the

presence or absence of cocaine. Ms. Lee then described the procedures she utilized to avoid

contamination. Ms. Lee explained that BCI runs a blank prior to every sample.

       {¶17} After reviewing the record, we conclude that the State presented sufficient evidence

that State’s exhibit 3, weighing over 100 grams, contained cocaine. Ms. Lee’s findings and report

support that State’s exhibit three contained cocaine and that the weight of the substance was over

100 grams. See R.C. 2925.11(C)(4)(f). While it is true that Ms. Lee opined that State’s exhibit 3

was a mixture containing cocaine, the Supreme Court has held that “the entire ‘compound, mixture,
                                                   6


preparation, or substance,’ including any fillers that are part of the usable drug, must be considered

for the purpose of determining the appropriate penalty for cocaine possession under R.C.

2925.11(C)(4).” State v. Gonzales, 150 Ohio St.3d 276, 2017-Ohio-777, ¶ 3. In so doing, the

Supreme Court vacated its prior decision on the issue. See id. Accordingly, there was sufficient

evidence presented to support a conviction under R.C. 2925.11(C)(4)(f). While Brodie argues that

only the portion that is actually cocaine should be considered in determining the weight, the

Supreme Court has rejected his argument, see id., and we are bound by that decision.

        {¶18} Further, this Court concludes that the guilty verdict is not against the manifest

weight of the evidence. While Mr. Dehus did testify that State’s exhibit 3 did not contain cocaine

and asserted that the State’s results could represent a false positive, Ms. Lee asserted that Mr.

Dehus’s testing was not adequate to be confirmatory of the presence or absence of cocaine. She

additionally explained the procedures utilized to avoid contamination.               “This Court has

consistently held that the trier of fact is in the best position to evaluate the credibility of witnesses

and resolve factual disputes.” (Internal quotations and citations omitted.) State v. Straughan, 9th

Dist. Summit No. 29549, 2021-Ohio-1054, ¶ 34.              We cannot say that the trial court was

unreasonable in its credibility determinations. Brodie has not demonstrated that the trier of fact

lost its way in finding him guilty.

        {¶19} Brodie’s assignments of error are overruled.

                                                  III.

        {¶20} Brodie’s assignments of error are overruled. The judgment of the Medina County

Court of Common Pleas is affirmed.

                                                                                   Judgment affirmed.
                                                 7


       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT



TEODOSIO, P. J.
HENSAL, J.
CONCUR.


APPEARANCES:

DAVID C. SHELDON, Attorney at Law, for Appellant.

S. FORREST THOMPSON, Prosecuting Attorney, and VINCENT V. VIGLUICCI, Assistant
Prosecuting Attorney, for Appellee.